          Case 3:20-cv-00105-HTW-LGI Document 34 Filed 05/13/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

   JOSHUA WASHINGTON,                                                               PLAINTIFF
   #155202

   V.                                       CIVIL ACTION NO. 3:20-CV-105-HTW-LGI

   OFFICER JORDAN                                                            DEFENADANTS
   MCQUEARY, et al.

                ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter comes before this court pursuant to the Report and Recommendation of United

States Magistrate Judge LaKeysha Greer Isaac, filed on April 21, 2021. [Docket no. 32]. To date,

Plaintiff has filed no objections to the Report and Recommendation of the United States Magistrate

Judge.

         Based upon the evidence therein contained, this court finds the Report and Recommendation

of the United States Magistrate Judge to be well-taken; therefore, the Report and Recommendation

[Docket no. 32] hereby is ADOPTED as the Order of this court.

         Further, this court hereby DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint

[Docket no. 1] for want of prosecution and failure to comply with the Local Rules of Court for the

United States District Court for the Southern District of Mississippi.

         SO ORDERED AND ADJUDGED this the 12th day of May, 2021.



                                              /s/HENRY T. WINGATE
                                              UNITED STATES DISTRICT COURT JUDGE




                                                   1
